Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6-12-20 and 9-2-21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,686,505 B2 (Lee) in view of  Jung (US 10,700,752 B2, same assignee)


Regarding claims 1-2, 4-5, 6-7, 9-10, 11-12, 14-15, 16-17, and 19-20.
Lee (US 10,686,505 B2) discloses all the claimed limitations in claims 1-2, 4-5, 6-7, 9-10, 11-12, 14-15, 16-17, and 19-20 {Lee: patented claims 4-5, 7, 9, 12-13, and 15-16}, except information on a threshold for determining whether a candidate beam is used for the beam failure recovery, and identifying a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals.
However, in the same field of endeavor, Jung (US 10,700,752 B2) discloses information on a threshold for determining whether a candidate beam is used for the beam failure recovery {Jung: patented claims 1, 6, 11, 16, e.g. a second threshold}, and identifying a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals {Jung: patented claims 2, 5, 6-7, 10, 11-12, 15, 16-17 & 20, e.g. wherein the random access preamble is transmitted through a beam having the RSRP above the second threshold}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Jung’s to Lee’s system with the motivation being “to meet the increase in the demand for wireless data traffic after the commercialization of 4G communication systems, considerable effort has been made to develop pre-5G communication systems or improved 5G communication systems”; “to achieve a high data transmission rate, 5G communication systems are being developed to be implemented in a band of extremely high frequency, or millimeter wave (mmWave), e.g., a band of 60 GHz; to reduce the occurrence of stray electric waves in a band of extremely high frequency energy and to increase the transmission distance of electric .

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Yu (US 2018/0227899 A1).

Regarding claim 1.
A method performed by a terminal for beam failure recovery in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery {Yu (US 2018/0227899 A1): 811-Fig.8 wherein UE 801 receives configuration for beam failure recovery from BS 802; see also 711-Fig.7 wherein UE 701 receives configuration for beam failure recovery from BS 702 & ¶0044 wherein the beam failure recovery from BS 701 comprises beam failure recovery configuration containing 1) beam failure recovery trigger condition for UE 701-active recovery events and related value e.g. threshold, offsets; 2) beam failure recovery resources-dedicated resources for sending BFRQ in UL and UE BFRQ transmission behavior such as maximum number of retransmission, timer value for retransmission and/or for declaring beam failure recovery failure; ¶0032-wherein another triggering condition for beam failure recovery is a candidate beam monitoring and new beam identification. Beam identification RS includes periodic CSI-RS for beam management if configured by the network, or periodic CSI-RS and SS-blocks within the serving cell, if SS-block is also 
measuring at least one second reference signal for detecting beam failure {Yu: UE 801-Fig.8 performs DL beam measurement and beam failure recovery condition evaluation}; 
in case that the beam failure is detected {Yu: if beam failure recovery trigger condition is met (e.g. beam failure is detected), ¶0045 the in step 812-Fig.8, UE 801 transmits BFRQ to BS 802; see also Fig.3 & ¶0031 wherein the beam failure is detected when the Block Error Rate (BLER) of the serving BPL (e.g., PDCCH) is worse than a predefined threshold}, identifying a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals {Yu: Fig.4 & ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources. The measurement metric for candidate beam selection is layer-1 reference signal received power (L1-RSRP). An RRC parameter is introduced to configure the threshold value for L1-RSRP based on CSI-RS. Another threshold can be implicitly derived for L1-RSRP based on SSB. A new BPL is identified when the L1-RSRP of the new BPL is above a predefined threshold}; and 
transmitting, to the base station, a beam failure recovery request {Yu: if beam failure recovery trigger condition is met (e.g. beam failure is detected), ¶0045 the in step 812-Fig.8, UE 801 transmits BFRQ to BS 802; see also Fig.5 & ¶0036 wherein once the triggering condition is satisfied for a predefined evaluation period, UE 502 transmits a 

Regarding claim 2. The method of claim 1, wherein the first reference signals include at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block {Yu: ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources}. 

Regarding claim 3. The method of claim 2, wherein the threshold associated with the CSI-RS is configured to have a different value from the threshold associated with the SS block {Yu: ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources. The 

Regarding claim 4. The method of claim 1, wherein the configuration information further includes a list of the at least one second reference signal {Yu:  ¶0191-¶0194 wherein RACH-ConfigDedicated includes cbra-ssb-ResourceList and/or cfr-csirs-ResourceList, see Fig.10}.

Regarding claim 5. The method of claim 1, wherein the at least one second reference signal includes at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block {Yu: ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources}. 

 Regarding claim 6. 
A method performed by a base station for beam failure recovery in a wireless communication system, the method comprising: 
transmitting, to a terminal, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure Yu (US 2018/0227899 A1): 711-Fig.7 wherein UE 701 receives configuration for beam failure recovery from BS 702 & ¶0044 wherein the beam failure recovery from BS 701 comprises beam failure recovery configuration containing 1) beam failure recovery trigger condition for UE 701-active recovery events and related value e.g. threshold, offsets; 2) beam failure recovery resources-dedicated resources for sending BFRQ in UL and UE BFRQ transmission behavior such as maximum number of retransmission, timer value for retransmission and/or for declaring beam failure recovery failure; ¶0032-wherein another triggering condition for beam failure recovery is a candidate beam monitoring and new beam identification. Beam identification RS includes periodic CSI-RS for beam management if configured by the network, or periodic CSI-RS and SS-blocks within the serving cell, if SS-block is also used in beam management and is configured by the network as beam failure detection reference signal(s) as well; see also step 811-Fig.8 & ¶0045 wherein BS 802 transmits configuration for beam failure recovery to UE 801}; 
transmitting, to the terminal, at least one second reference signal for detecting beam failure {Yu: 711-Fig.7 wherein UE 701 receives configuration for beam failure recovery from BS 702 & ¶0044 wherein the beam failure recovery from BS 701 comprises beam failure recovery configuration containing 1) beam failure recovery trigger condition for UE 701-active recovery events and related value e.g. threshold, offsets; and Fig.3 & ¶0031 wherein the beam failure is detected when the Block Error Rate (BLER) of the serving BPL (e.g., PDCCH) is worse than a predefined threshold; and ¶0045 wherein if beam failure recovery trigger condition is met (e.g. beam failure is detected); and see also Fig.4 & ¶0033 wherein UE monitors the quality of combinations in other words, the BS transmittings different configured beams or resources (e.g. CSI-RS resources and/or SS-blocks resources) to UE as first reference signal and/or second reference signals, emphasis added}; and 
in case that the beam failure is detected based on the at least one second reference signal {Yu: Fig.3 & ¶0031 wherein the beam failure is detected when the Block Error Rate (BLER) of the serving BPL (e.g., PDCCH) is worse than a predefined threshold; ¶0045 wherein if beam failure recovery trigger condition is met (e.g. beam failure is detected)}, receiving, from the terminal, a beam failure recovery request {Yu: ¶0045 wherein if beam failure recovery trigger condition is met (e.g. beam failure is detected), then UE 801 transmits BFRQ to BS 802 in step 812-Fig.8} based on a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals {Yu: Fig.4 & ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources. The measurement metric for candidate beam selection is layer-1 reference signal received power (L1-RSRP). An RRC parameter is introduced to configure the threshold value for L1-RSRP based on CSI-RS. Another threshold can be implicitly derived for L1-RSRP based on SSB. A new BPL is identified when the L1-RSRP of the new BPL is above a predefined threshold. UE keeps a ranking of its preferred BPLs and can later select from the preferred BPLs that are not currently used in other words, the newly identified BPL as a third reference signal with threshold above the preferred threshold is selected from (among) the measured CSI-RS resources and/or SS-blocks resources, as first reference signal and/or second reference signals, emphasis added}. 

Regarding claim 7. The method of claim 6, wherein the first reference signals include at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block {Yu: ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources}. 
 
Regarding claim 8. The method of claim 7, wherein the threshold associated with the CSI-RS is configured to have a different value from the threshold associated with the SS block {Yu: ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources. The measurement metric for candidate beam selection is layer-1 reference signal received power (L1-RSRP). An RRC parameter is introduced to configure the threshold value for L1-RSRP based on CSI-RS. Another threshold can be implicitly derived for L1-RSRP based on SSB}. 

Regarding claim 9. The method of claim 6, wherein the configuration information further includes a list of the at least one second reference signal {Yu:  ¶0191-¶0194 wherein RACH-ConfigDedicated includes cbra-ssb-ResourceList and/or cfr-csirs-ResourceList, see Fig.10}.

Regarding claim 10. The method of claim 6, wherein the at least one second reference signal includes at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block {Yu: ¶0033 wherein UE monitors the quality of combinations of BS-UE BPLs in background by sweeping through different beams. The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-blocks resources}. 

Regarding claim 11. 
-Claim 11 is rejected with the same reasons as set forth in claim 1 as above, and further as following:
A terminal {Yu: Terminal 202-Fig.2} in a wireless communication system, the terminal comprising: 
a transceiver {Yu: transceiver 232-Fig.2}; and 
at least one processor {Yu: processor 233-Fig.2} coupled with the transceiver and configured to: 
receive, from a base station via the transceiver, configuration information including information on first reference signals identifying candidate beams for 
measure at least one second reference signal for detecting beam failure, 
in case that the beam failure is detected, identify a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals, and 
transmit, to the base station via the transceiver, a beam failure recovery request based on the third reference signal. 

Regarding claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claims 2 & 11 as above.
The terminal of claim 11, wherein the first reference signals include at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block . 

Regarding claim 13. 
-Claim 13 is rejected with the same reasons as set forth in claims 3 & 12 as above.
The terminal of claim 12, wherein the threshold associated with the CSI-RS is configured to have a different value from the threshold associated with the SS block.


Regarding claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claims 4 & 11 as above.
The terminal of claim 11, wherein the configuration information further includes a list of the at least one second reference signal. 

Regarding claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claims 5 & 11 as above.
The terminal of claim 11, wherein the at least one second reference signal includes at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block. 

Regarding claim 16. 
-Claim 16 is rejected with the same reasons as set forth in claim 6, and further as following: 
A base station {Yu: Base Station 201-Fig.2} in a wireless communication system, the base station comprising: 
a transceiver {Yu: transceiver 212-Fig.2}; and 
at least one processor {Yu: processor 213-Fig.2} coupled with the transceiver and configured to: 
transmit, to a terminal via the transceiver, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery, 
transmit, to the terminal via the transceiver, at least one second reference signal for detecting beam failure, and 
in case that the beam failure is detected based on the at least one second reference signal, receive, from the terminal via the transceiver, a beam failure recovery request based on a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals. 

Regarding claim 17. 
	-Claim 17 is rejected with the same reasons as set forth in claims 7 & 16 as above.
The base station of claim 16, wherein the first reference signals include at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block. 

Regarding claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claims 8 & 17 as above.
The base station of claim 17, wherein the threshold associated with the CSI-RS is configured to have a different value from the threshold associated with the SS block. 


Regarding claim 19. 
-Claim 19 is rejected with the same reasons as set forth in claims 9 & 16 as above.
The base station of claim 16, wherein the configuration information further includes a list of the at least one second reference signal. 

Regarding claim 20. 
-Claim 20 is rejected with the same reasons as set forth in claims 10 & 16 as above.
The base station of claim 16, wherein the at least one second reference signal includes at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal (SS) block.








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lou (US 2020/0145091 A1) discloses a radio link monitoring method and apparatus, and relate to the field of communications technologies. The method may include: receiving, by a higher layer of a terminal, a beam detection result message from a lower layer of the terminal, where the beam detection result message is used to indicate a result of beam monitoring; and controlling, by the higher layer of the terminal, a radio link monitoring procedure based on the beam detection result message {Figs.5-6}.

 methods, systems, and devices for wireless communication are described that support beam failure identification and recovery is systems that may use beamforming for uplink and downlink transmission beams. A first beam and a second beam may be configured, and the second beam may be used to identify a failure of the first beam. Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. A base station in some examples may transmit an indication that one of a set of beams may have failed, and a UE may provide an indication of which beam of the set of beams failed, such as based on a received reference signal associated with one of the beams {Figs.4,6}.
	
Takahashi (US 2021/0067160 A1) discloses a terminal apparatus including: a receiver configured to receive an RRC message including an index of a random access preamble corresponding to one of one or multiple SS blocks or an index of a random access preamble corresponding to one of one or multiple CSI-RSs transmitted by a base station apparatus; a configuration unit configured to, in a case that a reference signal received power of at least one of the one or multiple SS blocks or at least one of the one or multiple CSI-RS blocks exceeds a prescribed threshold value, select one of the one or multiple SS blocks or one of the one or multiple CSI-RS blocks with the reference signal received power exceeding the prescribed threshold value, and set a preamble index to an index of the random access preamble corresponding to the selected one of the one or multiple SS blocks or the selected one of the one or multiple 

Zhou (US 10,951,355 B2, same assignee) discloses a wireless device starts a beam failure recovery (BFR) timer in response to initiating a contention-free random access procedure for a BFR. Based on expiry of the BFR timer, a first preamble employing a contention-based random access for the BFR is transmitted. In response to not receiving a response for the first preamble, a preamble transmission counter is incremented from a value of the preamble transmission counter of the contention-free random access procedure before the expiry of the BFR timer. A second preamble is transmitted in response to a value of the preamble transmission counter being equal to or less than a number {Claims 1-20}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464